Citation Nr: 1827612	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served honorably on active duty from April 1969 to April 1972, including in Vietnam.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has a long procedural history.  The Veteran's appeal of his claim for entitlement to service connection for hypertension was remanded by the Board for additional development in March 2014 and August 2014.  When the claim returned before the Board in September 2016, the Board denied the claim.

The Veteran appealed the Board's denial of the hypertension claim to the United States Court of Appeals for Veterans Claims.  A July 2017 Joint Motion for Remand (JMR) requested that the Court vacate the Board's denial of the hypertension claim.  The Court issued an Order granting the JMR in July 2017.  The Board subsequently remanded the claim in September 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Briefly, the parties agreed in the July 2017 JMR that the Board's denial of the Veteran's claim in September 2016 should be vacated because the denial was based on two negative VA nexus opinions dated November 2009 and March 2015 that were inadequate.  

Specifically, the November 2009 opinion failed to address any relationship between hypertension and Agent Orange exposure, while the March 2015 opinion relied only on the fact that hypertension was not on the list of presumptive diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309 (e).  

The JMR therefore directed the Board to obtain a new VA opinion that addressed whether the Veteran's hypertension disability was related to in-service exposure to herbicide agents, without relying solely on the National Academy of Sciences finding that there was insufficient evidence to support a categorical association between the herbicides used in Vietnam and the development of hypertension. 

The requested VA opinion/examination was obtained in October 2017.  The VA examiner opined that the Veteran's hypertension was less likely as not caused by or otherwise related to his presumed exposure to Agent Orange or other herbicides while serving in the Republic of Vietnam.  Unfortunately, the October 2017 VA examiner provided the same rationale as the March 2015 examiner that was deemed inadequate by the JMR - namely, that "VA has not given presumptive connection as of yet between Agent Orange/herbicide exposure and the subsequent development of hypertension."  

To this extent, the October 2017 opinion is likewise inadequate; an addendum VA opinion should thus be obtained upon remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the October 2017 examination for hypertension.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  If the October 2017 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion. If the examiner determines that another VA examination is necessary, one should be scheduled.  

The examiner is asked to address and consider the following: 

* Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is etiologically related to military service, to include his exposure to herbicide agents therein, and explain why or why not.  

* The examiner must specifically address appropriate medical literature, to include, but not limited to, the findings by VA and the Institute of Medicine that there is "limited or suggestive evidence" of a relationship between Agent Orange exposure and hypertension. See Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  

* The fact that hypertension is not on the list of diseases presumed service connected in Veterans exposed to Agent Orange should not be the basis for a negative opinion, as the Veteran may still establish that his own hypertension was actually caused by his exposure to Agent Orange.

The examiner must address all pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

2. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record) and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




